Title: To James Madison from Anthony Merry, 28 September 1806
From: Merry, Anthony
To: Madison, James



Sir,
Lancaster Septemr. 28th: 1806

I have received the Honor of your Letter of the 22nd: Instant, with the Documents it enclosed respecting Samuel Mark, William Fursman and Peter Frank, American Seamen, who are stated to have been impressed by His Majesty’s Ship Tartar, which Documents I shall not fail to transmit to the Commander in Chief on the Halifax Station in order that immediate Attention may be paid to your Application for the Discharge of the Seamen abovementioned.  I have the Honor to be, with great Consideration and Respect, Sir, Your most obedient humble Servant

Ant: Merry

